Mr. Justice Wilkin delivered the opinion of the court: Complainant in the original bill alone prosecutes this writ of error. The only ground of reversal urged by it is, that the decree of the circuit court is unsupported by the proofs, and the first and controlling question is, was its bill properly dismissed ? If it was, even though the decree on the cross-bill is erroneous, no injury results therefrom to plaintiff in error, and it cannot complain. While there is much uncertainty and indefiniteness in the testimony, it is clear that at the time the property was purchased by plaintiff in error on its attachment, the legal title was in J. B. Savage. It is so alleged in the bill. The fact that he got that title by the destruction of an unrecorded deed from Ricketts to either J. M. or Ida B. Roth, is, as between these parties, of no consequence. Nor do we think it makes any difference in the decision of this case to which of the Roths the destroyed deed from Ricketts was made. It is not denied that Savage got the property in part payment for a stock of goods purchased by J. M. Roth prior to the incurring of his indebtedness to plaintiff in error. It cannot therefore be said that the conveyance to Savage was for the purpose of defrauding it, nor is that the theory of its evidence. The testimony on its behalf on the hearing was to the effect, that by the contract of re-sale between Savage and J. M. Roth the latter was to have this property conveyed to him, but that he afterwards colluded with Savage to allow the title to remain in him for his (Roth’s) benefit, to defraud plaintiff in error. The chancellor who heard the cause evidently found against that contention. The witnesses were before him, and we cannot say his finding is so clearly contrary to the weight of the evidence as to justify us in setting it aside. While the testimony of both Mr. and Mrs. Roth as to the re-purchase of the property by the latter from Savage is inconsistent with the allegations of her cross-bill and his sworn answer as to the truth of those allegations, still, unless they have knowingly and willfully sworn falsely, J. M. Roth never owned the property or paid anything for it, and as to this fact they are wholly uncontradicted by any competent proof. If, in fact, Mrs. Roth purchased and paid for it as her own separate property, plaintiff in error could not lawfully seize it for her husband’s debts, even if the legal title had once been in him, unless it could show that it had been misled thereby to its injury, and, as we have seen, there is no claim, either in the allegations of its bill or its proof, that it gave J. M. Roth credit on the faith of his being the owner of this property. It would seem that either party could have made the proof in this case much more satisfactory than has been done; but we are not disposed to interfere with the conclusion of the court below, to the effect that the original bill should be dismissed for want of equity. As already said, the allegations of the cross-bill are not in harmony with the testimony of either the complainant therein or her husband. It is a familiar rule, that to entitle a complainant in equity to relief the allegations and proofs must correspond. The decree here undeniably violates that rule. But it is also true that only parties injured by an error can have a reversal of a judgment or decree on that ground. No one affected by the decree on the cross-bill is complaining here, and therefore no grounds for its reversal are shown. It will accordingly be affirmed. Decree affirmed.